Citation Nr: 1423076	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  07-28 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include general anxiety disorder, depression, and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from May to July 1985, and in the United States Army from November 1996 to April 1997.  He had subsequent service in the Army Reserve between April 1997 and October 2002, including a period of active duty for training (ACDUTRA) from September 10 to 30, 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a hearing before a Decision Review Officer at the RO in January 2008, and he testified before the undersigned Veterans Law Judge at a Travel Board hearing in May 2010.  The hearing transcripts have been associated with the claims file.

The Veteran's claim was remanded by the Board in July 2010.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2010 Board decision remanded the Veteran's claim for service connection for an acquired psychiatric disorder in order to obtain a VA psychiatric examination with medical opinions.  The VA examiner was asked to opine as to whether any currently diagnosed psychiatric disability pre-existed service, and if so, to opine whether such pre-existing disability was permanently aggravated by service (Aggravation is defined for legal purposes as a permanent worsening of the underlying condition versus a temporary flare-up of symptoms).  On VA examination in October 2010, the examiner diagnosed generalized anxiety disorder and dysthymia.  He opined that the Veteran's anxiety and depression predated service.  The VA examiner indicated that the Veteran's anxiety increased while he was on duty (ACDUTRA) in Egypt in September 2001.  However, the VA examiner provided no opinion as to whether the Veteran's pre-existing anxiety disorder was permanently aggravated while on ACDUTRA in September 2001.  Consequently, a new medical opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

In a January 2012 letter the Veteran informed VA that he had recently applied for Social Security Administration (SSA) disability benefits.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records regarding SSA disability benefits as they may contain information relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  

In the January 2012 letter the Veteran asserted that he is entitled to service connection for PTSD.  He should be provided VCAA notice regarding claims for service connection for PTSD.

Subsequent to the most recent supplemental statement of the case (SSOC) in December 2011, the Veteran submitted additional pertinent medical records showing complaints of depression and stress in May 2001.  On remand these records should be considered by the AOJ in adjudicating the Veteran's claim.  

The Veteran's most recent VA treatment record in his claims file is dated December 3, 2007; his updated VA treatment records should be obtained and considered.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish service connection for PTSD.

2.  Request copies of the Veteran's VA medical records dated from December 4, 2007 to present.

3.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO/AMC must notify the Veteran and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the RO/AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  When the above actions have been accomplished, provide the Veteran a VA psychiatric examination.  

The claims folder must be made available to and reviewed by the examiner, who must indicate on the examination report that such a review was undertaken. 

After examining the Veteran and reviewing the medical evidence, the examiner should discuss the October 2010 VA examination report, and VA psychiatrist's opinion that the Veteran developed a psychiatric disorder prior to service and that it increased in severity during the Veteran's September 2001 ACDUTRA.  The examiner should provide an opinion as to whether it is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's pre-existing psychiatric disorder, such as a generalized anxiety disorder or dysthymia, was aggravated by his period of ACDUTRA in September 2001.  By aggravation, the Board means a permanent increase in the disability that is beyond natural progression. 

A complete rational must be provided for all opinions rendered.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with an supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



